DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 23 May 2022.  Claims 1-8 and 15-17 are currently pending of which claims 1, 7, 15, 16 and 17 are currently amended.  Claims 2 and 4 are withdrawn.  Claims 9-14 are cancelled.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 23 May 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 11 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 23 May 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 11 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0037522 to Kaczur et al. (Kaczur) in view of US Patent Application Publication No. 2017/0073825 to Sugano et al. (Sugano).
As to claim 1, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the cathode comprises a particulate catalyst layer and further wherein the catalyst layer can be directly applied to the first ion exchange membrane ( Paragraphs 0069, 0147, 0221-0229; Figures 4 and 5; Claims 1 and 11).  Kaczur further teaches that the apparatus comprises a feed (422) into the salt bridge space (420); however, Kaczur teaches that this feed comprises, for example, deionized water, a weak acid or a recycle of the produced formic acid (Paragraph 0224; Figure 4).  Kaczur thus failing to teach that the apparatus comprises an electrolyte comprising a solution of conductive salts.  
However, Sugano also discusses the electrolytic reduction of carbon dioxide to products such as formic acid and teaches that the provision of electrolytes comprising salts, as an alternative or in addition to acids, can enhance the conductivity of the solution (Paragraphs 0034 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add to, or substitute with, the acid of the salt bridge space of Kaczur a salt-based electrolyte in order to enhance the conductivity in the electrolytic cell as taught by Sugano.  
As to claim 3, the combination of Kaczur and Sugano teaches the apparatus of claim 1. Kaczur further teaches that the anode (408) is in contact with the second ion exchange membrane (414) (Figure 4).
As to claim 5, the combination of Kaczur and Sugano teaches the apparatus of claim 1.  Kaczur further teaches that at least one of the membranes is hydrophilic (Paragraph 0333).
As to claim 6, the combination of Kaczur and Sugano teaches the apparatus of claim 1.  Kaczur further teaches that the anode (408) is in contact with a conductive structure (412) on a side remove from the salt bridge space (420) (Paragraph 0222; Figure 4).
As to claim 16, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the anode comprises a particulate catalyst layer and further wherein the catalyst layer can be directly applied to the second ion exchange membrane ( Paragraphs 0069, 0147, 0221-0229; Figures 4 and 5; Claims 1 and 11).  Kaczur further teaches that the apparatus comprises a feed (422) into the salt bridge space (420); however, Kaczur teaches that this feed comprises, for example, deionized water, a weak acid or a recycle of the produced formic acid (Paragraph 0224; Figure 4).  Kaczur thus failing to teach that the apparatus comprises an electrolyte comprising a solution of conductive salts.  
However, Sugano also discusses the electrolytic reduction of carbon dioxide to products such as formic acid and teaches that the provision of electrolytes comprising salts, as an alternative or in addition to acids, can enhance the conductivity of the solution (Paragraphs 0034 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add to, or substitute with, the acid of the salt bridge space of Kaczur a salt-based electrolyte in order to enhance the conductivity in the electrolytic cell as taught by Sugano.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaczur and Sugano in view of US Patent Application Publication 2013/0105330 to Teamey et al. (Teamey).
As to claims 7 and 8, the combination of Kaczur and Sugano teaches a system comprising an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414); wherein the cathode comprises a particulate catalyst layer and further wherein the catalyst layer can be directly applied to the ion exchange membrane ( Paragraphs 0069, 0147, 0221-0229; Figures 4 and 5; Claims 1 and 11).
However, Kaczur fails to further teach that the salt bridge comprises a recycling unit recycling connected from an outlet of the salt bridge space and an inlet into the cathode space for recycling reactant from the cathode reaction formed in the salt bridge space back into the cathode space.  However, Kaczur does teach that an outlet from the salt bridge compartment comprises byproduct gases (452) and that a feed into the cathode space comprises carbon dioxide (Paragraphs 0225 and 0228; Figure 5).  Teamey also discusses carbon dioxide electrolysis and teaches that byproduct gases are expected to comprise unreacted carbon dioxide and that this unreacted carbon dioxide should be separated out and returned to the cathode for reuse (Paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparats of Kaczur with the addition of a recycling path from the gas outlet (452) of the salt bridge space (420) to the gas inlet (426) of the cathode space (406) in order to allow for the recycling of any unreacted carbon dioxide from the salt bridge compartment as taught by Teamey.  

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur in view of Sugano in view of US Patent Application Publication No. 2015/0041323 to Faita (Faita) and further in view of US Patent Application Publication No. 2017/0321334 to Kuhl et al. (Kuhl).
As to claim 15, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414) (Paragraphs 0221-0229; Figures 4 and 5).  Kaczur further teaches that the apparatus comprises a feed (422) into the salt bridge space (420); however, Kaczur teaches that this feed comprises, for example, deionized water, a weak acid or a recycle of the produced formic acid (Paragraph 0224; Figure 4).  Kaczur thus failing to teach that the apparatus comprises an electrolyte comprising a solution of conductive salts.  
However, Sugano also discusses the electrolytic reduction of carbon dioxide to products such as formic acid and teaches that the provision of electrolytes comprising salts, as an alternative or in addition to acids, can enhance the conductivity of the solution (Paragraphs 0034 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add to, or substitute with, the acid of the salt bridge space of Kaczur a salt-based electrolyte in order to enhance the conductivity in the electrolytic cell as taught by Sugano.  
However, Kaczur fails to further teach that the cathode comprises a mesh or expanded metal, teaching a carbon paper cathode or a non-defined “more corrosion resistant material” (Paragraph 0203).  
However, Faita also discusses gas diffusion cathodes and teaches that a known alternative for carbon paper comprises a metal mesh (Paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a metal mesh in place of the carbon paper of Kaczur as a known equivalent for effectively forming the gas diffusion cathode as taught by Faita (MPEP 2144.06 II).  
However, the combination further fails to teach that the cathode comprises an anion exchange material.  However, Kuhl also discusses carbon dioxide electrolysis cells and teaches that the cathode should comprise an anion exchange material in order to utilize a cathode with a good balance between ion conductivity and catalyst surface (Paragraphs 0046, 0067 and 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode of the combination with an anion exchange material in order to utilize a cathode with a good balance between ion conductivity and catalyst surface as taught by Kuhl.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczur in view of Sugano and further in view of Kuhl.
As to claim 17, Kaczur teaches an electrolysis cell (402) comprising a cathode space (406) housing a cathode (438); a first ion exchange membrane (428) including an anion exchanger and adjoining the cathode space (406), an anode space (404) housing an anode (408); a second ion exchange membrane (414) including a cation exchanger and adjoining the anode space (404); and a salt bridge space (420) disposed between the first ion exchange membrane (428) and the second ion exchange membrane (414) (Paragraphs 0221-0229; Figures 4 and 5).  Kaczur further teaches that the anode is formed of a titanium mesh, thus a noncontinuous two-dimensional structure (Paragraph 0031).  Kaczur further teaches that the apparatus comprises a feed (422) into the salt bridge space (420); however, Kaczur teaches that this feed comprises, for example, deionized water, a weak acid or a recycle of the produced formic acid (Paragraph 0224; Figure 4).  Kaczur thus failing to teach that the apparatus comprises an electrolyte comprising a solution of conductive salts.  
However, Sugano also discusses the electrolytic reduction of carbon dioxide to products such as formic acid and teaches that the provision of electrolytes comprising salts, as an alternative or in addition to acids, can enhance the conductivity of the solution (Paragraphs 0034 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add to, or substitute with, the acid of the salt bridge space of Kaczur a salt-based electrolyte in order to enhance the conductivity in the electrolytic cell as taught by Sugano.  
However, Kaczur fails to further teach that the anode should comprises a cation exchange material.  
However, Kuhl also discusses carbon dioxide electrolysis cells and teaches that the anode should comprise a cation exchange material in order to utilize an anode with a good balance between ion conductivity and catalyst surface (Paragraphs 0049, 0067 and 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a cation exchange material to the anode of Kaczur in order to utilize an anode with a good balance between ion conductivity and catalyst surface as taught by Kuhl.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0241378 to Riviello
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794